            Case 2:19-mj-00771-NJK Document 51 Filed 09/09/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,
                                                         Case No.: 2:19-mj-00771-NJK
12         Plaintiff(s),
                                                                     Order
13   v.
14   MICHAEL ANDREW WATSON,
15         Defendant(s).
16        The Court previously set a status conference in this case for November 4, 2020. Docket
17 No. 55. Due to conflicting duties of the Court, the status conference is hereby CONTINUED to
18 11:00 a.m. on November 17, 2020.
19        IT IS SO ORDERED.
20        Dated: September 9, 2020
21                                                          ______________________________
                                                            Nancy J. Koppe
22                                                          United States Magistrate Judge
23
24
25
26
27
28

                                                1
